Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered July 19, 2002, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 3 to 6 years. We reject defendant’s contention that the sentence was based upon an unrelated assault charge. Defendant’s contention arises from the fact that the People rejected defendant’s request that he be placed in extensive rehabilitation instead of serving a prison term based in part upon defendant’s admission that he had been convicted of prior felonies and had recently been released on parole at the time of the instant offense. Furthermore, *682inasmuch as defendant was sentenced in accordance with the favorable plea agreement to the most lenient sentence permitted by statute (see Penal Law § 70.06 [3] [c]; [4] [b]), we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed (see People v Sczepankowski, 293 AD2d 212, 215-216 [2002], lv denied 99 NY2d 564 [2002]).
Peters, J.P, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.